IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LUIS LA-CASSE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1095

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed November 13, 2014

An appeal from the Circuit Court for Suwannee County.
David W. Fina, Judge.

Luis La-Casse, pro se, Appellant.

Pamela Jo Bondi, Attorney General; Samuel Steinberg and Jay Kubica, Assistant
Attorneys General; and Jennifer Parker, General Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.